DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the inertial measurement unit in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case the inertial measurement unit is interpreted as a unit which utilizes one or more gyroscopes and one or more accelerometers per paragraph 0014 of the specification. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, 8, 10-16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinke (US Patent 3,478,819) in view of Hoover et al. (US Patent 6,060,166), Komarow (US Patent 3,229,755), Pan et al. (US Patent Application Publication US 2018/0246135 A1), and Malvern et al. (US Patent Application Publication US 2020/0025786 A1).
Regarding claim 1, Reinke discloses (Figures 1-3) a system for sensor thermal management and stabilization, the system comprising: a sensor block (sensor block 10); 
one or more sensors mounted on the sensor block (sensors 8 seen in figure 2 and 3); 
one or more heaters mounted on the sensor block (heaters provide heat to the sensors at arrow 41 per Col. 3, line 42-59, where heater power is provided to each individual sensor 8 when it drops below a normal operating temperature); 
a chassis coupled to the sensor block (package housing 24), with a thermal isolator structures (fixed thermal resistance path 32 seen in figure 2 and 3, which is a thermal resistance created in constructing the sensor arrangement between the housing 24 and sensor block 10 and preferably represents as high a thermal resistance as possible per Col. 3, line 21-24);
 a thermal conductor moveably coupled between the sensor block and the chassis (the flange 22 and piston rod 19 of conductor  piston 20 of thermal actuator 17 which thermally couples the block 10 and the chassis at housing 24 per Col. 2, line 59 through Col. 3, line 7 where the piston 20 creates or removes metal to metal contact changing the thermal resistance between the block 10 and the housing 24); and 
a thermal control actuation mechanism connected to the thermal conductor  and to the chassis (thermal responsive element 16 of thermal actuator 17 per Col. 2, line 45-58 forms a coupling between the chassis at housing 24 and piston 20 which is operatively moved by the thermal actuator 17 which operatively couples the three components to make a thermal coupling of the sensor block 10 to the piston 20 and the housing 24 which are coupled by the actuator  Per Col. 2 line 59-67), the thermal control actuation mechanism including an actuator (thermal responsive element 16 of actuator 17), a terminal block coupled to the at least one thermally conductive strap and the actuator ( the end of piston 20 for engagement in cup shaped portion 26 flange 22 and piston rod 19 connect the thermal strap at piston 20 to the actuator 17 as seen in figure 1), and at least one spring engaged with the terminal block (return spring 21); 
wherein the thermal control actuation mechanism is operative to cause the thermal conductor to vary a total thermal conductance from the sensor block to the chassis by moving the thermal conductor toward the chassis or away from the chassis ( thermal responsive element 16 causes the actuation of the piston  20 to move toward or away from the chassis at housing 24 as seen in figure 1, which in turn changes the thermal resistance per Col. 2, line 59 through Col. 3, line 7 as the heat conductor piston 20 allows or disallows thermal conductance between the sensor block 10 and the housing 24) ; wherein the total thermal conductance is varied to provide an optimized thermal stability and optimized environmental range of applicability for the one or more sensors (where the sensors 8 are controlled to a specific temperature range per Col. 2, line 4-7 and the thermal actuator 17 changes the thermal resistance or conductance of heat from the sensors 8 to control the sensor temperature of the sensor block 10 per Col. 2, line 59 through Col. 3, line 7) .
However Reinke does not discloses that the thermal conductor comprises as least one flexible thermally conductive strap, as Reinke does not explicitly discloses that the piston is flexible.
Hoover teaches (Figures 1a - 2b) a flexible thermally conductive strap (flexible thermal shunt 10) to provide a thermal coupling for transfer of heat between two components of a spacecraft (per Col. 2, line 63 through Col. 3, line 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the thermal connection in the form of a piston head of Reinke to include a flexible thermal shunt of Hoover to form a heat transfer connection, doing so would provide a thermal connection that would be more efficient in terms of thermal conductivity and far lighter than a pure metal connection as recognized by Hoover (Per Col. 2, line 37-48).
Additionally Reinke does not disclose that the  at least one spring coupled to the chassis as the spring 21 of Reinke is not explicitly coupled to the chassis at package housing 24 but rather only to the sensor block 10 as seen in figure 1. 
Komarow teaches a spring (spring 50 which is coupled to the terminal block at 26) of a variable conductance thermal actuator  coupled to  a terminal block (at portion 26 which varies the terminal conductance by being pushed closer to chassis at heat sink 26 per Col. 3 line 24-36) where the at least one spring is coupled to a chassis (spring 50 is coupled to a chassis at heat sink 26 and indirectly coupled to the body  10 which is to be temperature controlled).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spring of Reinke to be at the end of the variable thermally conducting structure as taught by Komarow doing so would provide an simple substitution of an alternative location for a spring in a variable thermal conductance structure; where the spring in both Reinke and Komarow bias a thermally conducing piston structure away from a chassis of package housing 24 of Reinke as seen in figure 1; and in the case of Komarow where the spring 50 biases the piston structure at conductor 24 away from the heat sink 12 as seen in the figure of Komarow. In both cases the spring structures bias a thermally conducting piston away from a chassis or heat sink/housing to lower the thermal conductance between a heat source and a heat sink/housing. As such it would have been obvious to one or ordinary skill in the art  to change the location of the biasing spring in Reinke to the position of the biasing spring  disclosed by Komarow. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Additionally Reinke does not explicitly disclose that the one or more heaters separated from the one or more sensors by the sensor block as Reinke is silent as to the specific physical connection between the sensors and heaters.
Pan teaches (figure 1-2)  a sensor block  (heat preservation body 201) with one or more sensors (sensors 102) mounted on it; one or more heaters mounted on the sensor block (heat sources 203 which generate heat per paragraph 0048), the one or more heaters (203) separated from the one or more sensors (102) by the sensor block (201 , as seen in figure 1-2 and per paragraph 0048). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heater at an unspecified location of Reinke to be on the sensor block when the sensor block is a heat preservation body as disclosed by Pan. Doing so would provide a known heater location that could maintain the sensors at a constant temperature as recognized by Pan (per paragraph 0048).
 Finally Reinke does not explicitly disclose that the chassis is coupled to the sensor block, with a plurality of thermal isolator structures. As Reinke only discloses a single isolator in the fixed thermal resistance path 32 seen in figure 2 and 3.
Malvern teaches  ( Figure 2 and 5) a sensor block (support structure 214 or layer 504); one or more sensors mounted on the sensor block (sensor unit 210 or 520); a chassis coupled to the sensor block (substrate 220 or 524), with a plurality of thermal isolator structures (elastomeric mounts 218 or 522, where the mounts may comprise one or more mounts per paragraph 0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generic thermal connection of Reinke to be a elastomeric isolator as disclosed by Malvern. Doing so would proved a known mounting structure that could decouple the sensor unit from any stresses or shocks to the substrate/chassis, as recognized by Malvern (per paragraph 0044).
Regarding claim 3, Reinke as modified discloses the claim limitations of claim 1 above and Hoover further discloses the flexible thermally conductive strap comprises a graphite fiber thermal strap thermal strap (flexible thermal shunt 10 is made of graphite fibers 3 per Col. 3 line 3-7).
Regarding claim 4, Reinke as modified disclose the claim limitations of claim 1 above and Reinke further discloses the at least one spring is biased to push the terminal block away from the chassis, and when activated (the spring 21 in Reinke pushes the piston 21 away from the housing 24 as seen in Figure 1 and similarly placing the spring on the chassis as taught by Komarow as noted above would push  the terminal block of the thermal connection away from the chassis where spring 50 pushes the portion 26 of conductor 24 which decreases the terminal conductance by being pushed farther from the chassis at heat sink 26 per Col. 3 line 37-49), the actuator pushes the terminal block against the chassis (thermal responsive element 16 of actuator 17  of Reinke pushes the piston 20 to move toward the chassis at housing 24 as seen in figure 1, which in turn changes the thermal resistance per Col. 2, line 59 through Col. 3, line 7 as the heat conductor piston 20 allows or disallows thermal conductance between the sensor block 10 and the housing 24), overcoming the force of the at least one spring (in both Reinke and Komarow the force of the spring is overcome by an actuator acting  to push a thermal conductor at piston 20 in opposition to spring 21 of Reinke or conductor 24 in opposition to spring 50 of Komarow closer to the chassis).  
Regarding claim 5, Reinke as modified disclose the claim limitations of claim 4 above and Reinke further discloses the actuator comprises an automatic thermally- driven actuator (thermally responsive element is thermally driven to expand and contract per Col. 2, line 45-49).
Regarding claim 8, Reinke as modified disclose the claim limitations of claim 1 above, and Reinke further discloses the thermal control actuation mechanism is operative to cause the thermal conductor to vary the total thermal conductance from the sensor block to the chassis (thermal responsive element 16 of thermal actuator 17 per Col. 2, line 45-58 forms a coupling between the chassis at housing 24 and piston 20 which is operatively moved by the thermal actuator 17 which operatively couples the three components to make a thermal coupling of the sensor block 10 to the piston 20 and the housing 24 which is a heat sink  Per Col. 2 line 59-67).
Regarding claim 10, Reinke as modified discloses the claim limitations of claim 1 above and Reinke further discloses the one or more heaters are configured to maintain the sensor block at a substantially constant temperature (the heater maintains the sensors at an operating temperature per Col. 2 line 30-36).
Regarding claim 11, Reinke as modified discloses the claim limitations of claim 1 above and Malvern further discloses the plurality of thermal isolator structures are elastomeric (elastomeric mounts 218 or 522, where the mounts are elastomers per paragraphs 0024 and  0044).
Regarding claim 12, Reinke as modified discloses the claim limitations of claim 1 above and Reinke further discloses the one or more sensors comprise one or more inertial sensors (the sensors 8 are part of an inertial platform as a gyroscope per Col. 1, line 14-22).
Regarding claim 13, Reinke as modified discloses the claim limitations of claim 12 above and Reinke further discloses the one or more inertial sensors are implemented in an inertial measurement unit (the sensors 8 are part of an inertial platform as a gyroscope per Col. 1, line 14-22).
Regarding claim 14, Reinke as modified discloses the claim limitations of claim 13 above and Reinke further discloses the inertial measurement unit is implemented in a vehicle comprising an aircraft, a spacecraft, or a satellite (a space vehicle per Col. 1, line 9-14).
Regarding claim 15, Reinke discloses (Figures 1-3) a system for inertial sensor thermal management and stabilization, the system comprising: a sensor block (sensor block 10); 
one or more inertial sensors mounted on the sensor block (sensors 8 seen in figure 2 and 3, where the sensors 8 are part of an inertial platform as a gyroscope per Col. 1, line 14-22); 
one or more heaters mounted on the sensor block (heaters provide heat to the sensors at arrow 41 per Col. 3, line 42-59, where heater power is provided to each individual sensor 8 when it drops below a normal operating temperature); 
a thermal isolator coupled to the sensor block (a fixed thermal resistance path 32 seen in figure 2 and 3, which is a thermal resistance created in constructing the sensor arrangement between the housing 24 and sensor block 10 and preferably represents as high a thermal resistance as possible per Col. 3, line 21-24); 
a chassis coupled to the one isolator such that the chassis is separated from the sensor block (package housing 24 coupled to the sensor block 10 via thermal resistance path 32 and separated from the sensor block 10 as seen in figure 1-3); 
at least one thermally conductive strap moveably coupled between the chassis and the sensor block (the flange 22 and piston rod 19 of conductor  piston 20 provides a thermal link between the chassis at housing 24 and the sensor block 10 per Col. 2, line 59 through Col. 3, line 7); 
a thermal control actuation mechanism (thermal actuator 17 including thermal responsive element 16 per Col. 2, line 45-58) coupled to the at least one thermally conductive strap and to the chassis (thermal responsive element 16 of thermal actuator 17 forms a coupling between the chassis at housing 24 and piston 20 which is operatively moved by the thermal actuator 17 which operatively couples the three components to make a thermal coupling of the sensor block 10 to the piston 20 and the housing 24 which are coupled by the actuator  Per Col. 2 line 59-67), the thermal control actuation mechanism including an actuator (thermal responsive element 16 of actuator 17), a terminal block coupled to the at least one thermally conductive strap and the actuator ( the end of piston 20 for engagement in cup shaped portion 26 flange 22 and piston rod 19 connect the thermal strap at piston 20 to the actuator 17 as seen in figure 1), and at least one spring engaged with the terminal block (return spring 21);
wherein the thermal control actuation mechanism is operative to cause the at least one thermally conductive strap to vary a total thermal conductance from the sensor block to the chassis by moving at least one end of the at least one thermally conductive strap into and out of contact with the chassis ( thermally responsive element 16 causes the actuation of the piston 20 to move toward or away from the chassis at housing 24 as seen in figure 1, which in turn changes the thermal resistance per Col. 2, line 59 through Col. 3, line 7 as the heat conductor piston 20 allows or disallows thermal conductance between the sensor block 10 and the housing 24); wherein the total thermal conductance is varied to provide an optimized thermal stability and optimized environmental range of applicability for the one or more inertial sensors (where the sensors 8 are controlled to a specific temperature range per Col. 2, line 4-7 and the thermal actuator changes the thermal resistance or conductance of heat from the sensors 8 to control the sensor temperature of the sensor block 10 per Col. 2, line 59 through Col. 3, line 7).
However Reinke does not discloses that the thermally conductive strap is flexible, as Reinke does not explicitly discloses that the piston is flexible.
Hoover teaches (Figures 1a - 2b) a flexible thermally conductive strap (flexible thermal shunt 10) to provide a thermal coupling for transfer of heat between two components of a spacecraft (per Col. 2, line 63 through Col. 3, line 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the thermal connection in the form of a piston head of Reinke to include a flexible thermal shunt of Hoover to form a heat transfer connection, doing so would provide a thermal connection that would be more efficient in terms of thermal conductivity and far lighter than a pure metal connection as recognized by Hoover (Per Col. 2, line 37-48).
Additionally Reinke does not disclose that the  at least one spring coupled to the chassis as the spring 21 of Reinke is not explicitly coupled to the chassis at package housing 24 but rather only to the sensor block 10 as seen in figure 1. 
Komarow teaches a spring (spring 50 which is coupled to the terminal block at 26) of a variable conductance thermal actuator  coupled to  a terminal block (at portion 26 which varies the terminal conductance by being pushed closer to chassis at heat sink 26 per Col. 3 line 24-36) where the at least one spring is coupled to a chassis (spring 50 is coupled to a chassis at heat sink 26 and indirectly coupled to the body  10 which is to be temperature controlled).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spring of Reinke to be at the end of the variable thermally conducting structure as taught by Komarow doing so would provide an simple substitution of an alternative location for a spring in a variable thermal conductance structure; where the spring in both Reinke and Komarow bias a thermally conducing piston structure away from a chassis of package housing 24 of Reinke as seen in figure 1; and in the case of Komarow where the spring 50 biases the piston structure at conductor 24 away from the heat sink 12 as seen in the figure of Komarow. In both cases the spring structures bias a thermally conducting piston away from a chassis or heat sink/housing to lower the thermal conductance between a heat source and a heat sink/housing. As such it would have been obvious to one or ordinary skill in the art  to change the location of the biasing spring in Reinke to the position of the biasing spring  disclosed by Komarow. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Additionally Reinke does not explicitly disclose that the one or more heaters separated from the one or more sensors by the sensor block as Reinke is silent as to the specific physical connection between the sensors and heaters.
Pan teaches (figure 1-2)  a sensor block  (heat preservation body 201) with one or more sensors (sensors 102) mounted on it; one or more heaters mounted on the sensor block (heat sources 203 which generate heat per paragraph 0048), the one or more heaters (203) separated from the one or more sensors (102) by the sensor block (201 , as seen in figure 1-2 and per paragraph 0048). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heater at an unspecified location of Reinke to be on the sensor block when the sensor block is a heat preservation body as disclosed by Pan. Doing so would provide a known heater location that could maintain the sensors at a constant temperature as recognized by Pan (per paragraph 0048).
 Finally Reinke does not explicitly disclose that the chassis is coupled to the sensor block, via a plurality of thermal isolator structures. As Reinke only discloses a single isolator in the fixed thermal resistance path 32 seen in figure 2 and 3.
Malvern teaches  ( Figure 2 and 5) a sensor block (support structure 214 or layer 504); one or more sensors mounted on the sensor block (sensor unit 210 or 520); a chassis coupled to the sensor block (substrate 220 or 524), with a plurality of thermal isolator structures (elastomeric mounts 218 or 522, where the mounts may comprise one or more mounts per paragraph 0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generic thermal connection of Reinke to be a elastomeric isolator as disclosed by Malvern. Doing so would provide a known mounting structure that could decouple the sensor unit from any stresses or shocks to the substrate/chassis, as recognized by Malvern (per paragraph 0044).

Regarding claim 16, Reinke as modified discloses the claim limitations of claim 15 above and Reinke further discloses the actuator is configured to push the terminal block against the chassis to adjust the overall thermal resistance or thermal conductance (thermal responsive element 16 of actuator 17  of Reinke pushes the piston 20 to move toward the chassis at housing 24 as seen in figure 1, which in turn changes the thermal resistance per Col. 2, line 59 through Col. 3, line 7 as the heat conductor piston 20 allows or disallows thermal conductance between the sensor block 10 and the housing 24).  
Regarding claim 19, Reinke as modified disclose the claim limitations of claim 15 above, and Reinke further discloses the thermal control actuation mechanism is operative to cause the thermally conductive strap to vary the total thermal conductance from the sensor block to the chassis (thermal responsive element 16 of thermal actuator 17 per Col. 2, line 45-58 forms a coupling between the chassis at housing 24 and piston 20 which is operatively moved by the thermal actuator 17 which operatively couples the three components to make a thermal coupling of the sensor block 10 to the piston 20 and the housing 24 which is a heat sink  Per Col. 2 line 59-67).
Regarding claim 20, Reinke as modified discloses the claim limitations of claim 15 above and Reinke further discloses total thermal conductance is varied to maintain the sensor block at a substantially constant temperature (the actuator 17 acts as a buffer for external ambient temperature changes to maintain precise temperature control per Col. 3 line 62-74).
Claim 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinke (US Patent 3,478,819) in view of Hoover et al. (US Patent 6,060,166), Komarow (US Patent 3,229,755) Pan et al. (US Patent Application Publication US 2018/0246135 A1),  Malvern et al. (US Patent Application Publication US 2020/0025786 A1) and Malik et al. (US Patent Application Publication US 2010/0152066 A1).
Regarding claim 6, Reinke as modified disclose the claim limitations of claim 4 above, however Reinke does not disclose the actuator comprises an electrically-controlled actuator.
Malik discloses (Figures 1-4B and 8) a thermal control actuation mechanism  with an actuator (thermal contact 130 which may be a latching type relay with a solenoid per paragraph 0070 with a solenoid explicitly as shown at 82 in figure 8 per papgah 0093-0094) for varying thermal conductance between two bodies (between a thermal mass 120 and an object of interest 110 per paragraph 0029 and 0030 and  additionally per paragraph 0094) where the actuator is electronically controlled actuator  (Control circuit 160 drives the thermal contact 130 to an open or closed position per paragraph 0029).
It would have been obvious to one of ordinary skill in the art to have modified the thermally responsive element of Reinke to be an electronically controlled relay as taught by  Malik, doing so would provide a known alternative actuation structure for establishing thermal contact that could be activated upon a specific temperature reading from a sensor on an object to be temperature  controlled to move a thermal contact into an open or closed position as recognized by  Malik (per paragraph 0029). 
Regarding claim 18, Reinke as modified discloses the claim limitations of claim 16 above, however Reinke does not disclose the actuator comprises an electrically-controlled actuator that includes an electrical solenoid.
Malik discloses (Figures 1-4B and 8) a thermal control actuation mechanism  with an actuator that includes an electrical solenoid (thermal contact 130 which may be a latching type relay with a solenoid per paragraph 0070 with a solenoid explicitly as shown at 82 in figure 8 per papgah 0093-0094) for varying thermal conductance between two bodies (between a thermal mass 120 and an object of interest 110 per paragraph 0029 and 0030 and  additionally per paragraph 0094) where the actuator is electronically controlled actuator  (Control circuit 160 drives the thermal contact 130 to an open or closed position per paragraph 0029).
It would have been obvious to one of ordinary skill in the art to have modified the thermally responsive element of Reinke to be an electronically controlled relay as taught by  Malik, doing so would provide a known alternative actuation structure for establishing thermal contact that could be activated upon a specific temperature reading from a sensor on an object to be temperature  controlled to move a thermal contact into an open or closed position as recognized by  Malik (per paragraph 0029). 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinke (US Patent 3,478,819) in view of Hoover et al. (US Patent 6,060,166), Komarow (US Patent 3,229,755), Pan et al. (US Patent Application Publication US 2018/0246135 A1),  Malvern et al. (US Patent Application Publication US 2020/0025786 A1) and Griffiths et al. (US Patent Application Publication US 2008/0049398 A1).
Regarding claim 17, Reinke as modified discloses the claim limitations of claim 16 above and Reinke further discloses the actuator comprises an automatic thermally- driven actuator that includes a plunger driven by an internal thermally responsive element (shaft 19 is driven by the change in state of thermally responsive element 16 per Col. 2, line 45-67) .
	However Reinke does not explicitly discloses that the thermally responsive element is a wax as Reinke is silent as to the specific composition of the element 16.
	Griffiths discloses (Figures 1-3) an actuator (110, 310 which may be a wax actuator per paragraph 0049, where the wax is a thermal expansive substance per paragraph 0054) which motivates a thermal connection between two bodies to change the heat transfer between two bodies (Per paragraph 0051-0052).
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the actuator of Reinke to be a wax actuator as taught by Griffiths. Doing so would provide a known type of actuator material for establishing a thermal connection between the two bodies as recognized by Griffiths (per paragraph 0052 and 0054).
Response to Arguments
Applicant’s arguments, see page 6-10, filed 6/6/2022, with respect to the rejection(s) of claim(s) 1 and 15 under 35 U.S.C. 103 have been fully considered and are persuasive based upon the amendments made to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Reinke (US Patent 3,478,819) in view of Hoover et al. (US Patent 6,060,166), Komarow (US Patent 3,229,755), Pan et al. (US Patent Application Publication US 2018/0246135 A1), and Malvern et al. (US Patent Application Publication US 2020/0025786 A1) where Pan discloses the structure of a heater on a senor block and separated form the sensor and Malvern  discloses specific structure of a plurality of isolators as noted in the rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zou et al.	 (US 2003/0008286), discloses heaters separated from the electronic components they are heating by blocks. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ERIC S RUPPERT/Primary Examiner, Art Unit 3763